Opinion by
Hall, J.
The defendant complains, and we think properly, of the trial court permitting the plaintiff’s witnesses to state what in their opinion was the amount of damages sustained by him. “The general rule, and which I regard as the safer one, of confining the testimony of witnesses to facts, including values, and leaving it to the jury to find the measure of damages from all the facts proved,” is the proper rule. R. R. Co. v. Beebe, 14 Neb. 472; City of Parsons v. Lindsay, 26 Kan. 430 ; R. R. Co. v. Ball, 5 Ohio St. 571; Farrand v. R. R. Co., 21 Wis. 441; Dunham v. Simmons, 3 Hill 610; Paige v. Hazard, 5 Hill 604; Morehouse v. Mathews, 2 Comstock 515; R. R. Co. v. Campbell, 4 Ohio St. 585.
“ The amount should have been left exclusively to the jury to find from descriptions given by the witnesses of the crops, their values, and the particular injuries done to them.” R. R. Co. v. Schlunt, 14 Neb. 424.
We think that the rule, as laid down in the above cited authorities, is correct; and that the circuit court erred in permitting plaintiff ’ s witnesses to give in evidence their opinions as to the amount of damages done to the plaintiff’s meadow.
As this case is to be retried, it may be well to 'say that the true measure of damages as to the meadow injured is the difference between the value of the meadow before the fire and its value after the fire. If the meadow was utterly destroyed by the fire the measure of damages would be its value at the time of the fire. Atkinson v. R. R. Co., 63 Mo. 367.
The judgment of the circuit court is reversed and the cause remanded.
All concur.